In an action to recover damages for personal injuries alleged to have been sustained through defendant’s negligence, when plaintiff, a spectator at a motorcycle race conducted by defendant, was struck by a motorcycle which left the track, out of control, judgment in favor of defendant, entered on the verdict of a jury, unanimously affirmed, with costs. No opinion. Appeal from order denying plaintiff’s motion to set aside the jury’s verdict dismissed. No such order is printed in the record. Present — Nolan, P. J., Carswell, Adel, Wenzel and Schmidt, JJ.